Per Curiam,
To reverse this case would be going further than we have ever yet gone in allowing a written instrument under seal to be contradicted by parol evidence. We have gone quite far enough in that direction, especially in view of the law of evidence as it now exists which permits a party in interest to testify. The rent under this lease was reserved in money, and the offer referred to in the first specification was to show that at least a portion of the rent was to be taken out in boarding. This was a direct contradiction of the terms of the lease, and was properly excluded. The case is admittedly close under some of our decisions, but we think was properly decided.
Judgment affirmed.